181 F.2d 186
Carl COIN, Appellant,v.Emma GROSSE, Appellee.
No. 10982.
United States Court of Appeals Sixth Circuit.
April 14, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
Smith & Brooker, Bay City, Mich., Ralph H. Bower, Midland, Mich., for appellant.
Frederick C. Newman, Jr., Lansing, Mich., Ernest P. LaJoie, Detroit, Mich., for appellee.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the briefs of the parties and the transcript of the record, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and the same is hereby affirmed.